DETAILED ACTION
Applicant’s Application filed on March 12, 2020 has been reviewed. 
Claims 6, 8, 18, 20-21 and 25-27 and 29-40 were cancelled in the Preliminary Amendment filed on March 12, 2020.
Claims 1, 3, 5, 7, 9, 11-12, 14-16, 19, 22, 24 and 28 were amended in the Preliminary Amendment filed on March 12, 2020.
Claim 28 was cancelled in the Preliminary Amendment filed on April 3, 2020.
Claims 1-5, 7, 9-17, 19 and 22-24 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 12, 2020, March 30, 2021, July 8, 2021 and February 10, 2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2016/0100329 A1), hereinafter referred to as Miller.

With respect to claim 1, Miller teaches A method of streaming data from a user equipment (UE) to an ingestion point in a network (a user of the UE 115-a want to stream the media content to another device (e.g., a broadcast, a friend's UE, a display in a conference room, etc.), para. 0049; fig. 2), comprising: 
establishing an uplink network assistance (UNA) session with a network assistance service of the network (the UE 115-a communicate with the base station 105-a [including a network assistance service] to request an uplink QoS grant to stream the media content, para. 0051); and 
while streaming of the data and for one or more segments of the data or an UNA period of the data, receiving from the network assistance service an indication of a recommended highest bit rate estimate with which the data may be streamed under current network conditions (the UE 115-a communicate with the base station 105-a to request an uplink QoS grant to stream the media content; the requested uplink QoS grant include a requested uplink bit rate for streaming the media content; in response to the request, the UE 115-a receive a QoS grant from the base station 105-a; the QoS request and subsequent grant are part of a process for setting up an uplink radio bearer for the connection carrying the media content to be streamed by the UE 115-a; the QoS grant include a maximum bit rate (MBR) supported by the base station for the streaming of the media content, para. 0051).

With respect to claim 2, Miller teaches The method of claim 1, wherein the UE selects a data stream configuration from an available set of capabilities to supply an uplink media stream that complies with the recommendation (the UE 115-a adjust a format of media content streaming from the UE 115-a based on channel conditions or the loading of the network or cell; if the UE 115-a receives an indication that the network or cell is overloaded, the UE 115-a dynamically adapt its streamed media as loading/congestion increases or decreases, the UE 115-a change the media's file format, such as switching between formats with different amounts of lossiness or compression (i.e. different streaming bit rates); the UE 115-a may also change the file type of the streamed media content that include switching from a movie to a series of still images, para. 0056).

With respect to claim 11, Miller teaches The method of claim 1, further comprising: 
receiving a request from the ingestion point to change a quality level of the content of the data stream to a requested quality level (the core network select a QoS to be granted to the UE 115-a based on the request from the third-party application server and a maximum QoS that the network can support for the UE 115-a based on congestion and/or loading at the base station 105-a or core network, para. 0052); and 
requesting confirmation from the network assistance service that the quality level requested by the network ingestion point is recommended under current network transmission conditions (the core network confirm that the UE 115-a is authorized to stream the uplink media content and grant a QoS for the UE 115-a to stream the media content that the network can support for the UE 115-a based on congestion and/or loading at the base station 105-a or core network, para. 0052).

With respect to claim 14, Miller teaches A user equipment comprising a wireless interface and a control circuit configured to carry out the method of claim 1 (the wireless device 115-e include a receiver module 410, a media content management module 420-a, and/or a transmitter module 430, para. 0062; fig. 4; used to receive, over a wireless network and/or an ad-hoc wireless connection, one or more control signals related to media content capture and streaming, para. 0064).

With respect to claim 15, Miller teaches A method of providing uplink network assistance (UNA) by a network assistance service to a user equipment (UE) during streaming of data from the UE to an ingestion point in a network (a user of the UE 115-a want to stream the media content to another device (e.g., a broadcast, a friend's UE, a display in a conference room, etc.), para. 0049; fig. 2; the UE 115-a communicate with the base station 105-a [including a network assistance service] to request an uplink QoS grant to stream the media content, para. 0051), comprising: 
establishing an uplink network assistance (UNA) session with the UE (the UE 115-a communicate with the base station 105-a to request an uplink QoS grant to stream the media content, para. 0051); 
while streaming of the data and for one or more segments of the data or an UNA period of the data, receiving from the UE a network assistance request (the UE 115-a communicate with the base station 105-a to request an uplink QoS grant to stream the media content; the requested uplink QoS grant include a requested uplink bit rate for streaming the media content, para. 0051); and 
responding to the UE with a network assistance response indicating a highest bit rate recommendation with which the data may be streamed under current network conditions (in response to the request, the UE 115-a receive a QoS grant from the base station 105-a; the QoS request and subsequent grant are part of a process for setting up an uplink radio bearer for the connection carrying the media content to be streamed by the UE 115-a; the QoS grant include a maximum bit rate (MBR) supported by the base station for the streaming of the media content, para. 0051).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0100329 A1), hereinafter referred to as Miller, in view of Eriksson et al. (US 2019/0350025 A1), hereinafter referred to as Eriksson.

With respect to claim 3, Miller teaches The method of claim 1 as described above, 
Miller does not explicitly teach wherein the network assistance service is hosted by a network element configured to provide UNA services using standard message envelopes that support network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH), the network element being a DASH-aware network element (DANE).
However, Eriksson teaches wherein the network assistance service is hosted by a network element configured to provide UNA services using standard message envelopes that support network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH) (in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content (described in ISO/IEC 23009-1 and 3GPP TS 26.247), the part of the DASH standard on Server and Network Assisted DASH (SAND) introduces messages between DASH clients and network elements, para. 0030), the network element being a DASH-aware network element (DANE) (or the use case network assistance for adaptive bit rate video streaming applications, the media client in wireless device 110 sends a Query message to RAN node 825 asking for a recommended bitrate handled by Interaction Gateway 855 which interacts with function for recommendation, para. 0025; Interaction Gateway 1220 could then be implemented as a DANE and the Interaction signaling implemented as PER and Status messages, para. 0133; fig.3 10) in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content as taught by Eriksson (para. 0030).
Therefore, based on Miller in view of Eriksson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Eriksson to the method of Miller in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content as taught by Eriksson (para. 0030).

With respect to claim 4, Miller in view of Eriksson teaches The method of claim 3 as described above, 
Further, Eriksson teaches wherein the standard message envelopes are server and network assisted DASH (SAND) message envelopes (within the SAND architecture, four categories of messages, called SAND messages are exchanged including Parameters Enhancing Delivery (PED) messages, Parameters Enhancing Reception (PER) messages, status messages, and metrics messages; as shown in FIG. 10, PED messages are exchanged between DANEs 1010a-b, PER messages are sent from DANEs 1010a-b to DASH client 1005, status messages are sent from DASH client 1005 to DANEs 1010a-b, and metrics messages are sent from DASH client 1005 to metrics server 1015, para. 0033; fig. 10) in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content as taught by Eriksson (para. 0030).
Therefore, based on Miller in view of Eriksson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Eriksson to the method of Miller in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content as taught by Eriksson (para. 0030).

With respect to claim 16, Miller teaches The method of claim 15 as described above, 
Miller does not explicitly teach wherein the network assistance service is hosted by a network element configured to provide UNA services using standard message envelopes that support network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH), the network element being a DASH-aware network element (DANE).
However, Eriksson teaches wherein the network assistance service is hosted by a network element configured to provide UNA services using standard message envelopes that support network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH) (in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content (described in ISO/IEC 23009-1 and 3GPP TS 26.247), the part of the DASH standard on Server and Network Assisted DASH (SAND) introduces messages between DASH clients and network elements, para. 0030), the network element being a DASH-aware network element (DANE) (or the use case network assistance for adaptive bit rate video streaming applications, the media client in wireless device 110 sends a Query message to RAN node 825 asking for a recommended bitrate handled by Interaction Gateway 855 which interacts with function for recommendation, para. 0025; Interaction Gateway 1220 could then be implemented as a DANE and the Interaction signaling implemented as PER and Status messages, para. 0133; fig.3 10) in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content as taught by Eriksson (para. 0030).
Therefore, based on Miller in view of Eriksson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Eriksson to the method of Miller in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content as taught by Eriksson (para. 0030).

With respect to claim 17, Miller in view of Eriksson teaches The method of claim 16 as described above, 
Further, Eriksson teaches wherein the standard message envelopes are server and network assisted DASH (SAND) message envelopes (within the SAND architecture, four categories of messages, called SAND messages are exchanged including Parameters Enhancing Delivery (PED) messages, Parameters Enhancing Reception (PER) messages, status messages, and metrics messages; as shown in FIG. 10, PED messages are exchanged between DANEs 1010a-b, PER messages are sent from DANEs 1010a-b to DASH client 1005, status messages are sent from DASH client 1005 to DANEs 1010a-b, and metrics messages are sent from DASH client 1005 to metrics server 1015, para. 0033; fig. 10) in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content as taught by Eriksson (para. 0030).
Therefore, based on Miller in view of Eriksson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Eriksson to the method of Miller in order to enhance the delivery of Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) content as taught by Eriksson (para. 0030).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0100329 A1), hereinafter referred to as Miller, in view of Bergstrom (US 2016/0192029 A1).

With respect to claim 5, Miller teaches The method of claim 1 as described above, 
Miller does not explicitly teach wherein the data is streamed according to protocol that employs a continuous stream, and wherein the data is segmented for the UNA by logically dividing the data at the UE into lengths corresponding to a predetermined duration of audiovisual content even though streaming transmission of the data is carried out continuously.
However, Bergstrom teaches wherein the data is streamed according to protocol that employs a continuous stream, and wherein the data is segmented for the UNA by logically dividing the data at the UE into lengths corresponding to a predetermined duration of audiovisual content even though streaming transmission of the data is carried out continuously (the video content is divided into an ordered linear stream of small files or “video segments” (e.g., 1 to 10 seconds in length) that are delivered to users who can start viewing them as they are received; to view a continuous stream of video content without delay or jitter, each video segment must be played at regular intervals—e.g., 30 frames per second (fps) so they can continuously receive and view the content while it is still being sent, para. 0015) in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).
Therefore, based on Miller in view of Bergstrom, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bergstrom to the method of Miller in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).

With respect to claim 7, Miller teaches The method of claim 1 as described above, 
Miller does not explicitly teach wherein the data is segmented for transmission according to data streaming protocol that defines data segmentation, and wherein the UNA period is defined by a predetermined number of segment lengths.
However, Bergstrom teaches wherein the data is segmented for transmission according to data streaming protocol that defines data segmentation, and wherein the UNA period is defined by a predetermined number of segment lengths (the video content is divided into an ordered linear stream of small files or “video segments” (e.g., 1 to 10 seconds in length) that are delivered to users who can start viewing them as they are received; to view a continuous stream of video content without delay or jitter, each video segment must be played at regular intervals—e.g., 30 frames per second (fps), para. 0015) in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).
Therefore, based on Miller in view of Bergstrom, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bergstrom to the method of Miller in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0100329 A1), hereinafter referred to as Miller, in view of Fieau et al. (US 2017/0142218 A1), hereinafter referred to as Fieau, and further in view of Hong (US 2016/0335073 A1).

With respect to claim 9, Miller teaches The method of claim 1 as described above, 
Miller does not explicitly teach further comprising, in response to a cache command from the network assistance service, caching one or more segments of the data.
However, Fieau teaches further comprising, in response to a cache command from the network assistance service, caching the data (the proxy server 20 sends during a step G4 a command for caching the content C in the content distribution network 100 to the browser module 12; the sending of the caching command is more particularly performed in “push” mode, para. 0092; a browser module 12 arranged to run on a terminal 10 arranged to receive from a proxy server a command for caching, para. 0115; the caching of the content is performed only upon a network command, para. 0013) in order to benefit from faster distribution and thus improve user satisfaction as taught by Fieau (para. 0012).
Therefore, based on Miller in view of Fieau, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fieau to the method of Miller in order to benefit from faster distribution and thus improve user satisfaction as taught by Fieau (para. 0012).
	Miller in view of Fieau does not explicitly teach caching one or more segments of the data.
However, Hong teaches caching one or more segments of the data (generating a plurality of segments representing the data; beginning upload the plurality of segments to the remote server over the first interface; and if communication with the remote server over the first interface is disrupted prior to uploading all of the plurality of segments, performing at least one of caching a remaining segment of the plurality of segments or caching the plurality of segments, claim 9) in order to enable efficient wireless transmission as taught by Hong (para. 0003).
Therefore, based on Miller in view of Fieau, and further in view of Hong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hong to the method of Miller in view of Fieau in order to enable efficient wireless transmission as taught by Hong (para. 0003).

With respect to claim 22, Miller teaches A method of streaming data from a user equipment (UE) to an ingestion point in a network (a user of the UE 115-a want to stream the media content to another device (e.g., a broadcast, a friend's UE, a display in a conference room, etc.), para. 0049; fig. 2), comprising: 
transmitting the data according to a streaming protocol during an uplink network assistance (UNA) session with a network assistance service (the UE 115-a communicate with the base station 105-a [including a network assistance service] to request an uplink QoS grant to stream the media content, para. 0051); 
Miller does not explicitly teach 
receiving a cache command from the network assistance service; and 
in response to the cache command, caching the data.
	However, Fieau teaches 
receiving a cache command from the network assistance service (the proxy server 20 sends during a step G4 a command for caching the content C in the content distribution network 100 to the browser module 12; the sending of the caching command is more particularly performed in “push” mode, para. 0092; a browser module 12 arranged to run on a terminal 10 arranged to receive from a proxy server a command for caching, para. 0115; the caching of the content is performed only upon a network command, para. 0013); and 
in response to the cache command, caching the data (the proxy server 20 sends during a step G4 a command for caching the content C in the content distribution network 100 to the browser module 12; the sending of the caching command is more particularly performed in “push” mode, para. 0092; a browser module 12 arranged to run on a terminal 10 arranged to receive from a proxy server a command for caching, para. 0115; the caching of the content is performed only upon a network command, para. 0013) in order to benefit from faster distribution and thus improve user satisfaction as taught by Fieau (para. 0012).
Therefore, based on Miller in view of Fieau, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Fieau to the method of Miller in order to benefit from faster distribution and thus improve user satisfaction as taught by Fieau (para. 0012).
Miller in view of Fieau does not explicitly teach
caching one or more segments of the data.
However, Hong teaches 
caching one or more segments of the data (generating a plurality of segments representing the data; beginning upload the plurality of segments to the remote server over the first interface; and if communication with the remote server over the first interface is disrupted prior to uploading all of the plurality of segments, performing at least one of caching a remaining segment of the plurality of segments or caching the plurality of segments, claim 9) in order to enable efficient wireless transmission as taught by Hong (para. 0003).
Therefore, based on Miller in view of Fieau, and further in view of Hong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hong to the method of Miller in view of Fieau in order to enable efficient wireless transmission as taught by Hong (para. 0003).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0100329 A1), hereinafter referred to as Miller, in view of Fieau et al. (US 2017/0142218 A1), hereinafter referred to as Fieau, further in view of Hong (US 2016/0335073 A1), and furthermore in view of Schmidt et al. (US 2008/0133839 A1), hereinafter referred to as Schmidt.

With respect to claim 10, Miller in view of Fieau, and further in view of Hong teaches The method of claim 9 as described above, 
Miller in view of Fieau does not explicitly teach further comprising sending multiple cached segments in bulk.
However, Schmidt teaches further comprising sending multiple cached segments in bulk (segmented cache memory 502 includes a first group 510 of cache segments for handling the transfer of information in a streaming mode, and a second group 512 of cache segments for handling the transfer of information in a bulk transfer mode, para. 0075) in order to consume information as quickly as the information is retrieved as taught by Schmidt (claim 1).
Therefore, based on Miller in view of Fieau, further in view of Hong, and furthermore in view of Schmidt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schmidt to the method of Miller in view of Fieau, and further in view of Hong in order to consume information as quickly as the information is retrieved as taught by Schmidt (claim 1).

With respect to claim 23, Miller in view of Fieau, and further in view of Hong teaches The method of claim 22 as described above, 
Miller in view of Fieau, and further in view of Hong does not explicitly teach further comprising sending multiple cached segments in bulk.
However, Schmidt teaches further comprising sending multiple cached segments in bulk (segmented cache memory 502 includes a first group 510 of cache segments for handling the transfer of information in a streaming mode, and a second group 512 of cache segments for handling the transfer of information in a bulk transfer mode, para. 0075) in order to consume information as quickly as the information is retrieved as taught by Schmidt (claim 1).
Therefore, based on Miller in view of Fieau, further in view of Hong, and furthermore in view of Schmidt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Schmidt to the method of Miller in view of Fieau, and further in view of Hong in order to consume information as quickly as the information is retrieved as taught by Schmidt (claim 1).

Claims 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0100329 A1), hereinafter referred to as Miller, in view of Yu et al. (US 2019/0379720 A1), hereinafter referred to as Yu.

With respect to claim 12, Miller teaches The method of claim 1 as described above, 
Miller does not explicitly teach wherein the UE is authenticated to the network assistance service as part of a UNA message sent to the network assistance service as having pre-arranged authorization to be granted access to at least one of the UNA services or priority access to network bandwidth resources.
However, Yu teaches wherein the UE is authenticated to the network assistance service as part of a UNA message sent to the network assistance service as having pre-arranged authorization to be granted access to at least one of the UNA services or priority access to network bandwidth resources (the SAND message within the ClientHello message may include both UEAA ID and the service ID, and their corresponding TLS extensions, to allow the network to authenticate/authorize the UE 120 and OTT streaming service, para. 0072; the SAND entity 140 may then calculate a hash value using the security key, an IP address of the UE 120, and the service ID. The SAND entity 140 may compare the calculated hash value with the UEAA ID, para. 0073; if the calculated hash value matches the UEAA ID, the SAND entity 140 may authenticate/authorize the UE 120 and the OTT streaming service and the operation flow/algorithmic 400 structure may advance to engaging SAND entity 128 in a SAND message exchange at 420, para. 0074) in order to improve efficiency of streaming sessions as taught by Yu (para. 0028).
Therefore, based on Miller in view of Yu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yu to the method of Miller in order to improve efficiency of streaming sessions as taught by Yu (para. 0028).

With respect to claim 13, Miller in view of Yu teaches The method of claim 12 a described above, 
Further, Yu teaches wherein the UNA message conforms to a standard message envelope to support network assistance under dynamic adaptive streaming over hypertext transfer protocol (HTTP) (DASH) and one or more fields of the UNA message conveys an authentication code or security token (wherein the SAND message includes a user equipment authentication/authorization identifier (“UEAA ID”) and a service identifier (“ID”) and the method further comprises: authenticating or authorizing a user equipment (“UE”) or over-the-top (“OTT”) streaming service based on the UEAA ID and the service ID; and engaging a SAND entity in a message exchange based on the authentication or authorization of the UE or OTT streaming service, para. 0134) in order to improve efficiency of streaming sessions  as taught by Yu (para. 0028).
Therefore, based on Miller in view of Yu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yu to the method of Miller in order to improve efficiency of streaming sessions  as taught by Yu (para. 0028).

With respect to claim 19, Miller teaches The method of claim 15 a described above, 
Miller does not explicitly teach further comprising authenticating that the UE is eligible for UNA services or priority access to network bandwidth resources by verifying data in a UNA message received from the UE.
However, Yu teaches further comprising authenticating that the UE is eligible for UNA services or priority access to network bandwidth resources by verifying data in a UNA message received from the UE (the SAND message within the ClientHello message may include both UEAA ID and the service ID, and their corresponding TLS extensions, to allow the network to authenticate/authorize the UE 120 and OTT streaming service, para. 0072; the SAND entity 140 may then calculate a hash value using the security key, an IP address of the UE 120, and the service ID. The SAND entity 140 may compare the calculated hash value with the UEAA ID, para. 0073; if the calculated hash value matches the UEAA ID, the SAND entity 140 may authenticate/authorize the UE 120 and the OTT streaming service and the operation flow/algorithmic 400 structure may advance to engaging SAND entity 128 in a SAND message exchange at 420, para. 0074) in order to improve efficiency of streaming sessions  as taught by Yu (para. 0028).
Therefore, based on Miller in view of Yu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Yu to the method of Miller in order to improve efficiency of streaming sessions  as taught by Yu (para. 0028).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0100329 A1), hereinafter referred to as Miller, in view of Fieau et al. (US 2017/0142218 A1), hereinafter referred to as Fieau, further in view of Hong (US 2016/0335073 A1), and furthermore in view of Bergstrom (US 2016/0192029 A1).

With respect to claim 24, Miller in view of Fieau, and further in view of Hong teaches The method of claim 22 as described above, 
Miller in view of Fieau, and further in view of Hong does not explicitly teach wherein the data is streamed according to protocol that employs a continuous stream, and wherein the data is segmented for the UNA by logically dividing the data at the UE into lengths corresponding to a predetermined duration of audiovisual content even though streaming transmission of the data is carried out continuously.
However, Bergstrom teaches herein the data is streamed according to protocol that employs a continuous stream, and wherein the data is segmented for the UNA by logically dividing the data at the UE into lengths corresponding to a predetermined duration of audiovisual content even though streaming transmission of the data is carried out continuously (the video content is divided into an ordered linear stream of small files or “video segments” (e.g., 1 to 10 seconds in length) that are delivered to users who can start viewing them as they are received; to view a continuous stream of video content without delay or jitter, each video segment must be played at regular intervals—e.g., 30 frames per second (fps) so they can continuously receive and view the content while it is still being sent, para. 0015) in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).
Therefore, based on Miller in view of Fieau, further in view of Hong, and furthermore in view of Bergstrom, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Bergstrom to the method of Miller in view of Fieau, and further in view of Hong in order to facilitate streaming video content between devices as taught by Bergstrom (para. 0099).

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
June 30, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447